Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant amended independent claims which Examiner may have previously thought would overcome the primary reference, however, Jourdan teaches a drone avoiding multiple obstacles (so as to have non-contiguous spaces) while outside of a drone operator. Therefore, Jourdan teaches first space and a second space that is non-contiguous with the first (Par. 0006; See “Before such personal UAVs can become a reality, therefore, they should generally be able to reliably and accurately follow their user regardless of the user's dynamics and regardless of the environment (GPS/no GPS, indoor/ outdoor, open/urban, line-of-sight/non-line-of-sight) and of obstacles. The user can be a person (walking, running, biking, skiing, racing, etc.), an animal (military/search-and rescue dog), another vehicle (a car, a truck, a piloted UAV, an unmanned UAV), or a stationary reference (landing pad or navigation beacon).”) Because the drone is following the user, the drone is outside of the FOV of the operator. The operator is within the FOV of the UAV however. 
Applicant’s arguments are persuasive in regards to Vasek et al.  Vasek et al. fails to teach determine the space outside of the FOV by being operable to determine a conical space representing the FOV based on location information of the drone operator and a predefined subtended angle of the conical space from a viewing line; however, Brinkman teaches an avionics display system and method for generating three dimensional display including error-compensated airspace and teaches determine the space outside of the FOV by being operable to determine a conical space representing the FOV based on location information of the drone operator and a predefined subtended angle of the conical space from a viewing line (Pars. 0017 & 0022; See “Alternatively, monitor 24 may comprise a secondary flight deck display, such as an Engine Instrument and Crew Advisory System (EICAS) display, mounted at a location convenient observation by the aircraft crew but that generally resides outside of the pilot's primary field-of-view. In still further embodiments, monitor 24 may be worn by one or more members of the flight crew.” & “This example notwithstanding, the currently-assigned airspace (larger wireframe box 48) and the error-compensated airspace ( smaller wireframe box 56) may assume other polygonal shapes, as well as spherical and conical shapes, in other contexts. Furthermore, the error-compensated airspace may not always assume the same form as does the currently-assigned airspace.” Brinkman teaches determining a space outside of the FOV of the operator which may be a conical space. Brinkman uses sensors to determine this special information using information such as the location of the operator)
Examiner would happily accept a further interview in order to progress prosecution and determine which is allowable over the prior art. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28, 30-33, 38, 40-44, 46-48, & 50 are rejected under 35 U.S.C. 103 as being unpatentable over  Jourdan (U.S. Patent Publication No. 2016/0304198) in view of Brinkman (U.S. Patent Publication No. 2010/0094487).
Regarding claim 26, Jourdan teaches Drone controller hardware, comprising controller circuitry to: determine a drone state comprising a position and a velocity of the drone; determine a relative obstacle state, including a relative position and a relative velocity of the drone with respect to an obstacle; determine a reaction to avoid the obstacle based on the relative obstacle state; and apply a signal related to the reaction to one or more actuator control inputs of the drone that modifies a drone path to avoid the obstacle. (Abstract; See "A method for navigating an airborne device relative to a target comprises detecting, at an optical detector on the airborne device, an optical signal generated by one or more LEDs on the target. The method also comprises comparing, by a processor on the airborne device, the detected optical signal with a previously-detected optical signal. The method further comprises determining, by the processor based on the comparison, a change in location of at least one of the airborne device or the target. The method also comprises adjusting a position of the airborne device based on the determined change in location. The method also comprises predicting, by the processor, a movement of the target based on information indicative of at least one of a position, a rotation, an orientation, an acceleration, a velocity, or an altitude of the target, wherein the position of the airborne device is adjusted based on the predicted movement of the target. The method also comprises detecting an obstacle in a flight path associated with the airborne device and adjusting a position of the airborne device is further based, at least in part, on detected obstacle information.") Jourdan also teaches the obstacle comprising a first space and a second space that is non-contiguous with the first space and outside a field-of-view (FOV) of an operator of the drone; (Par. 0006; See “Before such personal UAVs can become a reality, therefore, they should generally be able to reliably and accurately follow their user regardless of the user's dynamics and regardless of the environment (GPS/no GPS, indoor/ outdoor, open/urban, line-of-sight/non-line-of-sight) and of obstacles. The user can be a person (walking, running, biking, skiing, racing, etc.), an animal (military/search-and rescue dog), another vehicle (a car, a truck, a piloted UAV, an unmanned UAV), or a stationary reference (landing pad or navigation beacon).” The obstacles outside of the operators FOV have multiple spaces which are avoided as to not be contiguous with the space outside the FOV of the operator. Par. 0013 & 0017-0018; Jourdan teaches identifying the location of external obstacles and avoiding them, thus identifying the spaces comprising the obstacles and avoiding a collision between the drone and obstacles.) But fails to teach determine the space outside of the FOV by being operable to determine a conical space representing the FOV based on location information of the drone operator and a predefined subtended angle of the conical space from a viewing line;
Brinkman makes up for the deficiencies in Jourdan. Brinkman teaches determine the space outside of the FOV by being operable to determine a conical space representing the FOV based on location information of the drone operator and a predefined subtended angle of the conical space from a viewing line (Pars. 0017 & 0022; See “Alternatively, monitor 24 may comprise a secondary flight deck display, such as an Engine Instrument and Crew Advisory System (EICAS) display, mounted at a location convenient observation by the aircraft crew but that generally resides outside of the pilot's primary field-of-view. In still further embodiments, monitor 24 may be worn by one or more members of the flight crew.” & “This example notwithstanding, the currently-assigned airspace (larger wireframe box 48) and the error-compensated airspace ( smaller wireframe box 56) may assume other polygonal shapes, as well as spherical and conical shapes, in other contexts. Furthermore, the error-compensated airspace may not always assume the same form as does the currently-assigned airspace.” Brinkman teaches determining a space outside of the FOV of the operator which may be a conical space. Brinkman uses sensors to determine this special information using information such as the location of the operator) Brinkman determines a space outside of a FOV knowing the operators location and field-of-view.
Jourdan and Brinkman are both directed to flight control systems and are obvious to combine because Jourdan is improved with the field of view teachings which can create conical spaces within Brinkman which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Jourdan in view of Brinkman.
Regarding claim 27, Jourdan teaches wherein the controller circuitry is further to define an obstacle boundary as a geofence associated with the obstacle that utilizes information collected at the first time. (Par. 0009; See "A system providing reliable, high-accuracy relative navigation for small UAVs is desirable. Systems and methods associated with the presently-disclosed embodiments enable small UAVs to autonomously follow mobile users at close range, regardless of the operating and environmental conditions (urban, mountainous, day/night/weather, GPS (un-)availability, LOS/NLOS). Systems and methods consistent with the disclosed embodiments take advantage of the mobility of the UAV, multiple sensors, and advanced fusion and control algorithms to accurately resolve and control the position of the UAV relative to the user. Additionally, the system leverages its collaborative relationship with the user to provide a reliable approach to obstacle avoidance that is suitable for small UAVs. This system is platform-agnostic and will be suitable to most small UAS currently available." The UAV must generate a virtual boundary around the user in order to constantly follow as a physical extension of the user, Par. 0004; See "Personal UAVs can be thought of as physical extensions of the user, and as such tightly follow their user motion- just as arms and legs move with the rest of one's body.")
Copy of FIG. 1C due to relevance to future claims:

    PNG
    media_image1.png
    699
    1427
    media_image1.png
    Greyscale

Regarding claim 28, Jourdan teaches wherein the obstacle further comprises is at least one of: a space of and over an obstacle object; a space within an FOV of an other drone; a space proximate to an object; and a first space proximate to an object and a second space away from the object that leaves a gap between the first and second space. (Fig. 1C, Par. 0031; See "In certain operational environments, the system may be configured with path planning and obstacle detection/avoidance technology. Such an embodiment is illustrated in FIG. IC. As illustrated in FIG. IC and as will be explained in greater detail below, the airborne vehicle may be equipped with proximity, machine vision, and image analysis hardware and software that is configured to cooperate to monitor an optical pathway 160 ahead of airborne vehicle 110 as the airborne vehicle follows target 120 along flight path 140. Upon detection of an obstacle 147 in the optical pathway, airborne device 115 may be configured to change the flight position 145 to define an alternate flight position 142 in order to avoid obstacle 147.")
Regarding claim 30, Jourdan teaches wherein the controller circuitry is further to determine the viewing line as a line originating from the drone operator location and ending with a location of the drone. (Fig. 1C, Pars. 0031 & 0045; See "In certain operational environments, the system may be configured with path planning and obstacle detection/avoidance technology. Such an embodiment is illustrated in FIG. IC. As illustrated in FIG. IC and as will be explained in greater detail below, the airborne vehicle may be equipped with proximity, machine vision, and image analysis hardware and software that is configured to cooperate to monitor an optical pathway 160 ahead of airborne vehicle 110 as the airborne vehicle follows target 120 along flight path 140. Upon detection of an obstacle 147 in the optical pathway, airborne device 115 may be configured to change the flight position 145 to define an alternate flight position 142 in order to avoid obstacle 147." & “In order to make use of the information associated with the target 120, however, accurate knowledge of relative heading is required. If relative heading is unknown, the acceleration measured by the target device 150 cannot be related to airborne device 115 axes and the airborne device 115 therefore cannot use it to provide key lead velocity and acceleration information to the control system. This would degrade the ability of the airborne vehicle 110 to accurately track a given trajectory. Accurate knowledge of relative heading enables the airborne vehicle 110 to follow the user under a much greater range of motion. The sensor suite was therefore selected in order to maximize observability into the entire relative state, whether or not GPS is present.”)
Regarding claim 31, Jourdan teaches wherein the controller logic is further to determine the viewing line as a line along a viewing direction of the drone operator. (Fig. 1C, Pars. 0031 & 0045; See "In certain operational environments, the system may be configured with path planning and obstacle detection/avoidance technology. Such an embodiment is illustrated in FIG. IC. As illustrated in FIG. IC and as will be explained in greater detail below, the airborne vehicle may be equipped with proximity, machine vision, and image analysis hardware and software that is configured to cooperate to monitor an optical pathway 160 ahead of airborne vehicle 110 as the airborne vehicle follows target 120 along flight path 140. Upon detection of an obstacle 147 in the optical pathway, airborne device 115 may be configured to change the flight position 145 to define an alternate flight position 142 in order to avoid obstacle 147." & “In order to make use of the information associated with the target 120, however, accurate knowledge of relative heading is required. If relative heading is unknown, the acceleration measured by the target device 150 cannot be related to airborne device 115 axes and the airborne device 115 therefore cannot use it to provide key lead velocity and acceleration information to the control system. This would degrade the ability of the airborne vehicle 110 to accurately track a given trajectory. Accurate knowledge of relative heading enables the airborne vehicle 110 to follow the user under a much greater range of motion. The sensor suite was therefore selected in order to maximize observability into the entire relative state, whether or not GPS is present.”)
Regarding claim 32, Jourdan fails to teach to determine the conical space based on the location information of the drone operator and the predefined subtended angle of the conical space includes the controller logic circuitry is further to determine the conical space representing the drone operator FOV based on location information of the drone operator and the predefined subtended angle of the conical space from the viewing line and ending with a location of the drone. 
Brinkman makes up for the deficiencies in Jourdan. Brinkman. teaches to determine the conical space based on the location information of the drone operator and the predefined subtended angle of the conical space includes the controller logic circuitry is further to determine the conical space representing the drone operator FOV based on location information of the drone operator and the predefined subtended angle of the conical space from the viewing line and ending with a location of the drone (Pars. 0017 & 0022; See “Alternatively, monitor 24 may comprise a secondary flight deck display, such as an Engine Instrument and Crew Advisory System (EICAS) display, mounted at a location convenient observation by the aircraft crew but that generally resides outside of the pilot's primary field-of-view. In still further embodiments, monitor 24 may be worn by one or more members of the flight crew.” & “This example notwithstanding, the currently-assigned airspace (larger wireframe box 48) and the error-compensated airspace ( smaller wireframe box 56) may assume other polygonal shapes, as well as spherical and conical shapes, in other contexts. Furthermore, the error-compensated airspace may not always assume the same form as does the currently-assigned airspace.” Brinkman teaches determining a space outside of the FOV of the operator which may be a conical space. Brinkman uses sensors to determine this special information using information such as the location of the operator)
Jourdan and Brinkman are both directed to flight control systems and are obvious to combine because Jourdan is improved with the field of view teachings which can create conical spaces within Brinkman which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Jourdan in view of Brinkman.
Regarding claim 33, Jourdan teaches wherein the controller circuitry is further to determine the space of and over the obstacle object by being operable to determine a cylindrical space centered on a location of the obstacle person, wherein the cylindrical space has a predefined radius and extends perpendicular to a ground plane. (Fig. 1C, Pars. 0031-0032; See "In certain operational environments, the system may be configured with path planning and obstacle detection/avoidance technology. Such an embodiment is illustrated in FIG. IC. As illustrated in FIG. IC and as will be explained in greater detail below, the airborne vehicle may be equipped with proximity, machine vision, and image analysis hardware and software that is configured to cooperate to monitor an optical pathway 160 ahead of airborne vehicle 110 as the airborne vehicle follows target 120 along flight path 140. Upon detection of an obstacle 147 in the optical pathway, airborne device 115 may be configured to change the flight position 145 to define an alternate flight position 142 in order to avoid obstacle 147." & "In some situations, such a deviation may result in a temporary deviation of the general plan to maintain the relative range and trajectory between airborne vehicle 110 and target 120. As illustrated in FIG. IC, for example, once airborne device 115 determines that the path ahead contains obstacles, airborne device 115 may be configured to change the flight position 145 to redefine the flight position 142 to follow its user from directly behind, since the user defines an obstacle-free path. Once airborne device 115 determines that the optical patch 160 is clear, airborne device 115 may be configured to change the flight position 145 to redefine the flight position 142 to restore the relative range and trajectory between airborne vehicle 110 and target 120 to its default relative navigation settings over flight path 140.")
Regarding claim 38, Jourdan teaches wherein the reaction comprises a position reaction component and a velocity reaction component. (Par. 0039; See "The flight control module or processor is typically a key component or "brain" of an UAV. For example, the flight control module can be configured to estimate the current velocity, orientation and/or position of the UAV based on data obtained from visual sensors (e.g., cameras), IMU, GPS receiver and/or other sensors, perform path planning, provide control signals to actuators to implement navigational control, and the like. As another example, the flight control module can be configured to issue control signals to adjust the state of the UAV based on remotely received control signals.")
Regarding claim 40, Jourdan teaches wherein the controller circuitry is further to determine the relative obstacle state by being operable to: estimate an obstacle state comprising a relative position and a relative velocity of the obstacle; and determine the relative obstacle state by determining a difference between the drone state and the obstacle state. (Fig. 1C, Pars. 0031 & 0045; See "In certain operational environments, the system may be configured with path planning and obstacle detection/avoidance technology. Such an embodiment is illustrated in FIG. IC. As illustrated in FIG. IC and as will be explained in greater detail below, the airborne vehicle may be equipped with proximity, machine vision, and image analysis hardware and software that is configured to cooperate to monitor an optical pathway 160 ahead of airborne vehicle 110 as the airborne vehicle follows target 120 along flight path 140. Upon detection of an obstacle 147 in the optical pathway, airborne device 115 may be configured to change the flight position 145 to define an alternate flight position 142 in order to avoid obstacle 147." & “In order to make use of the information associated with the target 120, however, accurate knowledge of relative heading is required. If relative heading is unknown, the acceleration measured by the target device 150 cannot be related to airborne device 115 axes and the airborne device 115 therefore cannot use it to provide key lead velocity and acceleration information to the control system. This would degrade the ability of the airborne vehicle 110 to accurately track a given trajectory. Accurate knowledge of relative heading enables the airborne vehicle 110 to follow the user under a much greater range of motion. The sensor suite was therefore selected in order to maximize observability into the entire relative state, whether or not GPS is present.”)
Regarding claim 41, Jourdan teaches A method for operating a drone using drone controller logic that is implemented in hardware, the method comprising: determining a drone state comprising a position and a velocity of the drone; determining a relative obstacle state comprising a relative position and a relative velocity of the drone with respect to an obstacle; determining a reaction to avoid the obstacle based on the relative obstacle state; and applying a signal related to the reaction to one or more actuator control inputs of the drone that modifies a drone path to avoid the obstacle. (Abstract; See "A method for navigating an airborne device relative to a target comprises detecting, at an optical detector on the airborne device, an optical signal generated by one or more LEDs on the target. The method also comprises comparing, by a processor on the airborne device, the detected optical signal with a previously-detected optical signal. The method further comprises determining, by the processor based on the comparison, a change in location of at least one of the airborne device or the target. The method also comprises adjusting a position of the airborne device based on the determined change in location. The method also comprises predicting, by the processor, a movement of the target based on information indicative of at least one of a position, a rotation, an orientation, an acceleration, a velocity, or an altitude of the target, wherein the position of the airborne device is adjusted based on the predicted movement of the target. The method also comprises detecting an obstacle in a flight path associated with the airborne device and adjusting a position of the airborne device is further based, at least in part, on detected obstacle information.") Jourdan also teaches the obstacle comprising a first space and a second space that is non-contiguous with the first space and outside a field-of-view (FOV) of an operator of the drone; (Par. 0006; See “Before such personal UAVs can become a reality, therefore, they should generally be able to reliably and accurately follow their user regardless of the user's dynamics and regardless of the environment (GPS/no GPS, indoor/ outdoor, open/urban, line-of-sight/non-line-of-sight) and of obstacles. The user can be a person (walking, running, biking, skiing, racing, etc.), an animal (military/search-and rescue dog), another vehicle (a car, a truck, a piloted UAV, an unmanned UAV), or a stationary reference (landing pad or navigation beacon).”) but fails to teach determine the space outside of the FOV by being operable to determine a conical space representing the FOV based on location information of the drone operator and a predefined subtended angle of the conical space from a viewing line;
Brinkman makes up for the deficiencies in Jourdan. Brinkman teaches determine the space outside of the FOV by being operable to determine a conical space representing the FOV based on location information of the drone operator and a predefined subtended angle of the conical space from a viewing line; (Pars. 0017 & 0022; See “Alternatively, monitor 24 may comprise a secondary flight deck display, such as an Engine Instrument and Crew Advisory System (EICAS) display, mounted at a location convenient observation by the aircraft crew but that generally resides outside of the pilot's primary field-of-view. In still further embodiments, monitor 24 may be worn by one or more members of the flight crew.” & “This example notwithstanding, the currently-assigned airspace (larger wireframe box 48) and the error-compensated airspace ( smaller wireframe box 56) may assume other polygonal shapes, as well as spherical and conical shapes, in other contexts. Furthermore, the error-compensated airspace may not always assume the same form as does the currently-assigned airspace.” Brinkman teaches determining a space outside of the FOV of the operator which may be a conical space. Brinkman uses sensors to determine this special information using information such as the location of the operator)
Jourdan and Brinkman are both directed to flight control systems and are obvious to combine because Jourdan is improved with the field of view teachings which can create conical spaces within Brinkman which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Jourdan in view of Brinkman.
Regarding claim 42, Jourdan teaches further comprising defining an obstacle boundary as a geofence associated with the obstacle that utilizes information collected. (Par. 0009; See "A system providing reliable, high-accuracy relative navigation for small UAVs is desirable. Systems and methods associated with the presently-disclosed embodiments enable small UAVs to autonomously follow mobile users at close range, regardless of the operating and environmental conditions (urban, mountainous, day/night/weather, GPS (un-)availability, LOS/NLOS). Systems and methods consistent with the disclosed embodiments take advantage of the mobility of the UAV, multiple sensors, and advanced fusion and control algorithms to accurately resolve and control the position of the UAV relative to the user. Additionally, the system leverages its collaborative relationship with the user to provide a reliable approach to obstacle avoidance that is suitable for small UAVs. This system is platform-agnostic and will be suitable to most small UAS currently available." The UAV must generate a virtual boundary around the user in order to constantly follow as a physical extension of the user, Par. 0004; See "Personal UAVs can be thought of as physical extensions of the user, and as such tightly follow their user motion- just as arms and legs move with the rest of one's body.")
Regarding claim 43, Jourdan teaches wherein the obstacle is at least one of: a space of and over an obstacle object; a space within an FOV of an other drone; a space proximate to an object; and a first space proximate to an object and a second space away from the object that leaves a gap between the first and second space. (Fig. 1C, Par. 0031; See "In certain operational environments, the system may be configured with path planning and obstacle detection/avoidance technology. Such an embodiment is illustrated in FIG. IC. As illustrated in FIG. IC and as will be explained in greater detail below, the airborne vehicle may be equipped with proximity, machine vision, and image analysis hardware and software that is configured to cooperate to monitor an optical pathway 160 ahead of airborne vehicle 110 as the airborne vehicle follows target 120 along flight path 140. Upon detection of an obstacle 147 in the optical pathway, airborne device 115 may be configured to change the flight position 145 to define an alternate flight position 142 in order to avoid obstacle 147.")
Regarding claim 44, Jourdan teaches wherein the reaction comprises a position reaction component and a velocity reaction component. (Par. 0039; See "The flight control module or processor is typically a key component or "brain" of an UAV. For example, the flight control module can be configured to estimate the current velocity, orientation and/or position of the UAV based on data obtained from visual sensors (e.g., cameras), IMU, GPS receiver and/or other sensors, perform path planning, provide control signals to actuators to implement navigational control, and the like. As another example, the flight control module can be configured to issue control signals to adjust the state of the UAV based on remotely received control signals.")
Regarding claim 46, Jourdan teaches A non-transitory computer-readable storage medium that stores instructions for execution by drone controller, the instructions to configure the drone controller hardware to: determine a drone state comprising a position and a velocity of the drone; determine a relative obstacle state comprising a relative position and a relative velocity of the drone with respect to an obstacle; determine a reaction to avoid the obstacle based on the relative obstacle state; and apply a signal related to the reaction to one or more actuator control inputs of the drone that modifies a drone path to avoid the obstacle. (Abstract; See "A method for navigating an airborne device relative to a target comprises detecting, at an optical detector on the airborne device, an optical signal generated by one or more LEDs on the target. The method also comprises comparing, by a processor on the airborne device, the detected optical signal with a previously-detected optical signal. The method further comprises determining, by the processor based on the comparison, a change in location of at least one of the airborne device or the target. The method also comprises adjusting a position of the airborne device based on the determined change in location. The method also comprises predicting, by the processor, a movement of the target based on information indicative of at least one of a position, a rotation, an orientation, an acceleration, a velocity, or an altitude of the target, wherein the position of the airborne device is adjusted based on the predicted movement of the target. The method also comprises detecting an obstacle in a flight path associated with the airborne device and adjusting a position of the airborne device is further based, at least in part, on detected obstacle information.") Jourdan also teaches the obstacle comprising a first space and a second space that is non-contiguous with the first space and outside a field-of-view (FOV) of an operator of the drone; (Par. 0006; See “Before such personal UAVs can become a reality, therefore, they should generally be able to reliably and accurately follow their user regardless of the user's dynamics and regardless of the environment (GPS/no GPS, indoor/ outdoor, open/urban, line-of-sight/non-line-of-sight) and of obstacles. The user can be a person (walking, running, biking, skiing, racing, etc.), an animal (military/search-and rescue dog), another vehicle (a car, a truck, a piloted UAV, an unmanned UAV), or a stationary reference (landing pad or navigation beacon).”)but fails to teach determining the space outside of the FOV by determining a conical space representing the FOV based on location information of the drone operator and a predefined subtended angle of the conical space from a viewing line; 
Brinkman makes up for the deficiencies in Jourdan. Brinkman teaches determining the space outside of the FOV by determining a conical space representing the FOV based on location information of the drone operator and a predefined subtended angle of the conical space from a viewing line; (Pars. 0017 & 0022; See “Alternatively, monitor 24 may comprise a secondary flight deck display, such as an Engine Instrument and Crew Advisory System (EICAS) display, mounted at a location convenient observation by the aircraft crew but that generally resides outside of the pilot's primary field-of-view. In still further embodiments, monitor 24 may be worn by one or more members of the flight crew.” & “This example notwithstanding, the currently-assigned airspace (larger wireframe box 48) and the error-compensated airspace ( smaller wireframe box 56) may assume other polygonal shapes, as well as spherical and conical shapes, in other contexts. Furthermore, the error-compensated airspace may not always assume the same form as does the currently-assigned airspace.” Brinkman teaches determining a space outside of the FOV of the operator which may be a conical space. Brinkman uses sensors to determine this special information using information such as the location of the operator)
Jourdan and Brinkman are both directed to flight control systems and are obvious to combine because Jourdan is improved with the field of view teachings which can create conical spaces within Brinkman which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Jourdan in view of Brinkman.
Regarding claim 47, Jourdan teaches further comprising instructions for defining an obstacle boundary as a geofence associated with the obstacle that utilizes information collected at the first time. (Par. 0009; See "A system providing reliable, high-accuracy relative navigation for small UAVs is desirable. Systems and methods associated with the presently-disclosed embodiments enable small UAVs to autonomously follow mobile users at close range, regardless of the operating and environmental conditions (urban, mountainous, day/night/weather, GPS (un-)availability, LOS/NLOS). Systems and methods consistent with the disclosed embodiments take advantage of the mobility of the UAV, multiple sensors, and advanced fusion and control algorithms to accurately resolve and control the position of the UAV relative to the user. Additionally, the system leverages its collaborative relationship with the user to provide a reliable approach to obstacle avoidance that is suitable for small UAVs. This system is platform-agnostic and will be suitable to most small UAS currently available." The UAV must generate a virtual boundary around the user in order to constantly follow as a physical extension of the user, Par. 0004; See "Personal UAVs can be thought of as physical extensions of the user, and as such tightly follow their user motion- just as arms and legs move with the rest of one's body.")
Regarding claim 48, Jourdan teaches wherein the obstacle is at least one of: a space of and over an obstacle object; a space within an FOV of an other drone; a space proximate to an object; and a first space proximate to an object and a second space away from the object that leaves a gap between the first and second space. (Fig. 1C, Par. 0031; See "In certain operational environments, the system may be configured with path planning and obstacle detection/avoidance technology. Such an embodiment is illustrated in FIG. IC. As illustrated in FIG. IC and as will be explained in greater detail below, the airborne vehicle may be equipped with proximity, machine vision, and image analysis hardware and software that is configured to cooperate to monitor an optical pathway 160 ahead of airborne vehicle 110 as the airborne vehicle follows target 120 along flight path 140. Upon detection of an obstacle 147 in the optical pathway, airborne device 115 may be configured to change the flight position 145 to define an alternate flight position 142 in order to avoid obstacle 147.")
Regarding claim 50, Jourdan teaches further comprising instructions for determining the viewing line as a line originating from the drone operator location and ending with a location of the drone. (Fig. 1C, Pars. 0031 & 0045; See "In certain operational environments, the system may be configured with path planning and obstacle detection/avoidance technology. Such an embodiment is illustrated in FIG. IC. As illustrated in FIG. IC and as will be explained in greater detail below, the airborne vehicle may be equipped with proximity, machine vision, and image analysis hardware and software that is configured to cooperate to monitor an optical pathway 160 ahead of airborne vehicle 110 as the airborne vehicle follows target 120 along flight path 140. Upon detection of an obstacle 147 in the optical pathway, airborne device 115 may be configured to change the flight position 145 to define an alternate flight position 142 in order to avoid obstacle 147." & “In order to make use of the information associated with the target 120, however, accurate knowledge of relative heading is required. If relative heading is unknown, the acceleration measured by the target device 150 cannot be related to airborne device 115 axes and the airborne device 115 therefore cannot use it to provide key lead velocity and acceleration information to the control system. This would degrade the ability of the airborne vehicle 110 to accurately track a given trajectory. Accurate knowledge of relative heading enables the airborne vehicle 110 to follow the user under a much greater range of motion. The sensor suite was therefore selected in order to maximize observability into the entire relative state, whether or not GPS is present.”)
Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jourdan (U.S. Patent Publication No. 2016/0304198) in view of Levien et al. (U.S. Patent Publication No. 2016/0299233).
Regarding claim 34, Jourdan fails to teach wherein the controller circuitry is further to determine of the space within the other drone FOV by being operable to determine the space using state information of the other drone. Levien et al. makes up for the deficiencies in Jourdan. 
Levien et al. teaches wherein the controller logic is further to determine of the space within the other drone FOV by being operable to determine the space using state information of the other drone. (Par. 0041; See "For certain example embodiments, a remote UFV 102R, a POFV 302, or a base station 306 may participate in at least one communication 308, such as a transmission 308T or a reception 308R, with at least one UFV 102. Although not explicitly shown in schematic diagram 300C, for certain example embodiments, each of remote UFV 102R, POFV 302, or base station 306 may additionally or alternatively exchange at least one communication 308 with at least one other of remote UFV 102R, POFV 302, or base station 306. For certain example implementations, a remote UFV 102R may transmit at least one transmission 308T to or receive at least one reception 308R from at least one of a UFV 102, another remote UFV 102R, a POFV 302, a base station 306, a combination thereof, or so forth. For certain example implementations, a POFV 302 may transmit at least one transmission 308T to or receive at least one reception 308R from at least one of a UFV 102, a remote UFV 102R, another POFV 302, a base station 306, a combination thereof, or so forth. For certain example implementations, a base station 306 may transmit at least one transmission 308T to or receive at least one reception 308R from at least one of a UFV 102, a remote UFV 102R, a POFV 302, another base station 306, a combination thereof, or so forth. However, claimed subject matter is not limited to any particular described embodiments, implementations, examples, etc." When combined with Levien et al., Jourdan is capable of communicating with other drones, thus determining the location information of other drones and determining a space between the drones.)
Jourdan and Levien et al. are both directed to UAV control systems and are obvious to combine because Jourdan is improved with the additional drones and communication capabilities with other drones within Levien et al. which was well known before the effective filing date of the claimed invention. The drones within Jourdan are improved with the communication capabilities with other drones in Levien et al. allowing the drones in Jourdan to determine the state information of other drones and space information between multiple drones using either the ground stations taught within Levien et al. or the sensor technologies taught by both Jourdan and Levien et al. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Jourdan in view of Levien et al. This statement applies to claims 34-37.
Regarding claim 35, Jourdan fails to teach wherein the other drone state information is information received from the other drone. Levien et al. makes up for the deficiencies in Jourdan 
Levien et al. teaches wherein the other drone state information is information received from the other drone. (Par. 0041; See "For certain example embodiments, a remote UFV 102R, a POFV 302, or a base station 306 may participate in at least one communication 308, such as a transmission 308T or a reception 308R, with at least one UFV 102. Although not explicitly shown in schematic diagram 300C, for certain example embodiments, each of remote UFV 102R, POFV 302, or base station 306 may additionally or alternatively exchange at least one communication 308 with at least one other of remote UFV 102R, POFV 302, or base station 306. For certain example implementations, a remote UFV 102R may transmit at least one transmission 308T to or receive at least one reception 308R from at least one of a UFV 102, another remote UFV 102R, a POFV 302, a base station 306, a combination thereof, or so forth. For certain example implementations, a POFV 302 may transmit at least one transmission 308T to or receive at least one reception 308R from at least one of a UFV 102, a remote UFV 102R, another POFV 302, a base station 306, a combination thereof, or so forth. For certain example implementations, a base station 306 may transmit at least one transmission 308T to or receive at least one reception 308R from at least one of a UFV 102, a remote UFV 102R, a POFV 302, another base station 306, a combination thereof, or so forth. However, claimed subject matter is not limited to any particular described embodiments, implementations, examples, etc." When combined with Levien et al., Jourdan is capable of communicating with other drones, thus receiving location information from that drone.)
Regarding claim 36, Jourdan fails to teach wherein the other drone state information is information received from a source other than the drone and the other drone. Levien et al. makes up for the deficiencies in Jourdan.
Levien et al. teaches wherein the other drone state information is information received from a source other than the drone and the other drone. (Par. 0041; See "For certain example embodiments, a remote UFV 102R, a POFV 302, or a base station 306 may participate in at least one communication 308, such as a transmission 308T or a reception 308R, with at least one UFV 102. Although not explicitly shown in schematic diagram 300C, for certain example embodiments, each of remote UFV 102R, POFV 302, or base station 306 may additionally or alternatively exchange at least one communication 308 with at least one other of remote UFV 102R, POFV 302, or base station 306. For certain example implementations, a remote UFV 102R may transmit at least one transmission 308T to or receive at least one reception 308R from at least one of a UFV 102, another remote UFV 102R, a POFV 302, a base station 306, a combination thereof, or so forth. For certain example implementations, a POFV 302 may transmit at least one transmission 308T to or receive at least one reception 308R from at least one of a UFV 102, a remote UFV 102R, another POFV 302, a base station 306, a combination thereof, or so forth. For certain example implementations, a base station 306 may transmit at least one transmission 308T to or receive at least one reception 308R from at least one of a UFV 102, a remote UFV 102R, a POFV 302, another base station 306, a combination thereof, or so forth. However, claimed subject matter is not limited to any particular described embodiments, implementations, examples, etc." When combined with Levien et al., Jourdan is capable of communicating with other drones and ground stations, which may communicate location information of other drones.)
Regarding claim 37, Jourdan fails to teach wherein the controller circuitry is further to determine the other drone state information from imaging information taken by a drone camera. Levien et al. makes up for the deficiencies in Jourdan.
Levien et al. teaches wherein the controller logic is further to determine the other drone state information from imaging information taken by a drone camera. (Pars. 0041 & 0048; See "For certain example embodiments, a remote UFV 102R, a POFV 302, or a base station 306 may participate in at least one communication 308, such as a transmission 308T or a reception 308R, with at least one UFV 102. Although not explicitly shown in schematic diagram 300C, for certain example embodiments, each of remote UFV 102R, POFV 302, or base station 306 may additionally or alternatively exchange at least one communication 308 with at least one other of remote UFV 102R, POFV 302, or base station 306. For certain example implementations, a remote UFV 102R may transmit at least one transmission 308T to or receive at least one reception 308R from at least one of a UFV 102, another remote UFV 102R, a POFV 302, a base station 306, a combination thereof, or so forth. For certain example implementations, a POFV 302 may transmit at least one transmission 308T to or receive at least one reception 308R from at least one of a UFV 102, a remote UFV 102R, another POFV 302, a base station 306, a combination thereof, or so forth. For certain example implementations, a base station 306 may transmit at least one transmission 308T to or receive at least one reception 308R from at least one of a UFV 102, a remote UFV 102R, a POFV 302, another base station 306, a combination thereof, or so forth. However, claimed subject matter is not limited to any particular described embodiments, implementations, examples, etc." & "For certain example embodiments, at least one sensor 418 may sense, produce, or otherwise provide at least one sensor value. Sensors 418 may include, by way of example only, a camera, a microphone, an accelerometer, a thennometer, a satellite positioning system (SPS) sensor, a barometer, a humidity sensor, a compass, an altimeter, an airspeed detector, a gyroscope, a magnetometer, a pressure sensor, an oscillation detector, a light sensor, an inertial measurement unit (IMU), a tactile sensor, a touch sensor, a flexibility sensor, a microelectromechanical system (MEMS), some combination thereof, or so forth. Values provided by at least one sensor 418 may include, by way of example but not limitation, an image/video, a sound recording, an acceleration value, a temperature, one or more SPS coordinates, a barometric pressure, a humidity level, a compass direction, an altitude, an airspeed, a gyroscopic value, a magnetic reading, a pressure value, an oscillation value, an ambient light reading, inertial readings, touch detections, proximate object location, flex detections, some combination thereof, or so forth." When combined with Levien et al., Jourdan is capable of communicating with other drones using the camera technology discussed above or taught with Jourdan)
Allowable Subject Matter
Claims 39 & 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 7:30am-3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/Examiner, Art Unit 3661                                         
10/24/2022
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661